OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Plaintiff’s proof, viewed in its most favorable light, fails to disclose that under the circumstances present here, the City of New York was negligent in permitting the extraordinary snowfall to exist for an unreasonable period of time or that it had a reasonable opportunity to remedy the condition (Reutlinger v City of New York, 281 NY 592; Schlausky v City of New York, 41 AD2d 156, 158). Nor was there adequate proof adduced at trial from which a jury could impose liability on defendant landlord since there was no showing that he created a dangerous condition or that the shoveling actually made the existing mass of snow any more dangerous than it had been previously (Cardoza v Sheiner, 33 AD2d 663, affd 26 NY2d 897).
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.